                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


VARIETY STORES, INC.,                                 )
                                                      )
                               Plaintiff,             )
                                                      )
       v.                                             )             JUDGMENT
                                                      )
WAL-MART STORES, INC.,                                )           5:14-CV-217-BO
                                                      )
                               Defendants.            )
                                                      )

Decision by Court.
This action came before the Court on remand from the Fourth Circuit Court of Appeals, for a
trial by jury on the issue of liability, and for a trial by jury on the issue of damages owed by
defendant to plaintiff.

IT IS ORDERED, ADJUDGED AND DECREED pursuant to the jury verdict and judgment
entered October 24, 2018, plaintiff Variety proved by a preponderance of the evidence that
defendant Walmart’s use of the BACKYARD GRILL + design mark was likely to cause
confusion in connection with plaintiff Variety’s THE BACKYARD, BACKYARD, and
BACKYARD BBQ marks and was therefore infringing.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED pursuant to the jury verdict and
judgment entered October 24, 2018, defendant Walmart’s infringement was willful.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that, pursuant to jury verdict
entered February 12, 2019, plaintiff Variety is awarded a reasonable royalty in the amount of
$45,536,846.71 as a result of defendant Walmart’s trademark infringement, with post-judgment
interest at the rate of 2.56% per annum.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that, pursuant to jury verdict
entered February 12, 2019, plaintiff Variety is awarded profits earned by defendant Walmart from the
infringing sales in the amount of $50,000,000.00, with post-judgment interest at the rate of 2.56% per
annum.

This judgment filed and entered on February 12, 2019, and served on:
Christina Davidson Trimmer (via CM/ECF Notice of Electronic Filing)
Jamin S. Soderstrom (via CM/ECF Notice of Electronic Filing)
Samuel G. Brooks (via CM/ECF Notice of Electronic Filing)
Samuel A. Long, Jr. (via CM/ECF Notice of Electronic Filing)
Scott P. Shaw (via CM/ECF Notice of Electronic Filing)
W. Thad Adams, III (via CM/ECF Notice of Electronic Filing)
Elizabeth E. Brenckman (via CM/ECF Notice of Electronic Filing)
Mark S. Puzella (via CM/ECF Notice of Electronic Filing)
Matthew S. DeAntonio (via CM/ECF Notice of Electronic Filing)
Richard David Hosp (via CM/ECF Notice of Electronic Filing)
William W. Wilkins (via CM/ECF Notice of Electronic Filing)
Jeffery C. Mok (via CM/ECF Notice of Electronic Filing)
Kristen Elena Small (via CM/ECF Notice of Electronic Filing)

                                          PETER A. MOORE, JR., CLERK
February 12, 2019
                                          /s/ Lindsay Stouch
                                          By: Deputy Clerk
